                    Case 2:19-cv-06795-GW-SS Document 50 Filed 07/28/20 Page 1 of 2 Page ID #:477
                                                                                            JS -6
                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8                              UNITED STATES DISTRICT COURT
                   9                            CENTRAL DISTRICT OF CALIFORNIA
                   10       Brian Whitaker,                        Case No. CV 19-6795-GW-SSx
                   11                     Plaintiff,               JUDGMENT GRANTING
                                                                   DEFENDANT STARBUCKS
                   12       v.                                     CORPORATION D/B/A
                                                                   STARBUCKS COFFEE
                   13                                              COMPANY’S CROSS-MOTION
                            Starbucks Corporation, a Washington    FOR SUMMARY JUDGMENT
                   14       Corporation; and Does 1-10,
                                                                   DATE: July 2, 2020
                   15                     Defendants.              TIME: 8:30 A.M.
                                                                   PLACE: United States Courthouse,
                   16                                                     350 West 1st Street
                                                                          Los Angeles, CA, 90012
                   17                                                     Courtroom 9D, 9th Floor
                                                                   JUDGE: George H. Wu
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M EN            .
    18565 Jam
           Suite
      Irvine C
                                                                  1.
        949.70
                    Case 2:19-cv-06795-GW-SS Document 50 Filed 07/28/20 Page 2 of 2 Page ID #:478



                   1                 The Motion for Summary Judgment (“Motion”) of Defendant Starbucks
                   2        Corporation d/b/a Starbucks Coffee Company (“Defendant”) and Plaintiff Brain
                   3        Whitaker (“Plaintiff”) came on regularly for hearing on July 2, 2020 before the
                   4        Honorable George H. Wu, judge presiding.
                   5                 The Court, having considered the evidence proffered in support of and in
                   6        opposition to Defendant’s Motion and Plaintiff’s Motion, having read and considered
                   7        the supporting, opposition and reply points and authorities, and having heard and
                   8        considered the arguments of counsel, and good cause appearing therefore,
                   9                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant’s
                   10       Motion for Summary Judgment is GRANTED and Plaintiff’s Motion for Summary
                   11       Judgment is DENIED.
                   12                IT IS FURTHER ORDERED that Plaintiff’s claim for violation of Title III of
                   13       the Americans with Disabilities Act of 1990 as to dining tables is moot, and therefore
                   14       this Court does not have subject matter jurisdiction over this claim as a matter of law.
                   15       The Court further declines to exercise supplemental jurisdiction over Plaintiff’s Unruh
                   16       Civil Rights Act claim.
                   17                ACCORDINGLY, Plaintiff’s entire complaint is dismissed.
                   18
                              IT IS SO ORDERED.
                   19
                   20
                              Dated: July 28, 2020
                   21                                                           HON. GEORGE H. WU
                                                                                U.S. DISTRICT JUDGE
                   22
                            4823-6338-7588.1 104108.1009
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M EN            .
    18565 Jam
           Suite
      Irvine C
                                                                     2.
        949.70
